DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical, capacitive, magnetoelectric, contact, inductive, resistive, mechanical, infrared sensor, and rotation angle sensor (encoder); and a button, a toggle switch, a slider, a touching sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the limitations enclosed in parentheses are intended to be part of the claim. 
Claim 17 recites the limitation "the mechanical device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the fixing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 20 it is unclear how the device for activating and deactivating operates to control the electronic device. 
It is unclear how the device of claim 21 determines the movement of the spool. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yackley US 2011/0120389.
Regarding claim 1, Yackley discloses a retractable leash comprising a housing containing a spring-loaded (270) spool (200) having a leash wound thereon and a device for controlling the length of the leash, comprising at least one means for locking the movement of the spool, characterized in that the device for controlling the length of the leash comprises a device for determining the movement of the spool, an electronic device (Yackley, ¶0052) linked thereto for controlling said means for locking the movement of the spool, a device (solenoid) for activating and deactivating the electronic device for controlling, at least one actuator of the means for locking the movement of the spool, said actuator being connected to the electronic device for controlling, and at least one power supply (Yackley, ¶0015).
Regarding claim 2, Yackley further discloses the device for determining the movement of the spool is configured to determine the fact of movement made by the spool, to generate signals about the fact of movement made by the spool and to transfer them to the electronic device for controlling, the electronic device for controlling being configured to record based on the received signals the fact of movement made by the spool and to determine the direction of this movement of the spool (Yackley, ¶0067).
Regarding claim 3, Yackley further discloses the device for activating and deactivating the electronic device for controlling is configured to set a reference point (Po) in the electronic device for controlling, for a number of recorded movements of the spool, wherein the value of the remaining number of recorded movements of the spool in the direction (drem) of reeling the leash off equals 0 (drem = 0), and to remove the set Po from the electronic device for controlling (¶0067).
Regarding claim 4, Yackley further discloses the electronic device for controlling is configured to compute drem based on the signals received from the device for determining the movement of the spool (Yackley, ¶0068).
Regarding claim 5, Yackley further discloses the electronic device for controlling is configured to generate a signal of locking the movement of the spool in the direction of reeling the leash off, when drem = 0 (Yackley, ¶0069).
Regarding claim 6, Yackley further discloses he electronic device for controlling is configured to generate a signal of locking the movement of the spool in the direction of reeling the leash off, when drem = 0, and a signal of unlocking the movement of the spool in the direction of reeling the leash off and reeling the leash in, under subsequent occurrence of an event, when drem > 0 (Yackley, ¶0070).
Regarding claim 7, Yackley further discloses the actuator of the means for locking the movement of the spool comprises a spring-loaded (460) fixing device of the means for locking the movement of the spool.
Regarding claim 8, Yackley further discloses the means for locking the movement of the spool is spring-loaded (pawl 450 is spring loaded by 460).
Regarding claim 9, Yackley further discloses the spool has at least one protrusion (370), configured to contact the means for locking the movement of the spool and to lock the movement of the spool in the direction of reeling the leash off (Yackley, Figure 12).
Regarding claim 10, Yackley further discloses the protrusion of the spool is configured to unlock the movement of the spool (Yackley, ¶0072).
Regarding claim 11, Yackley further discloses the surface of the means for locking the movement of the spool contacting the surface of the protrusion of the spool, oriented in the direction of reeling the leash in, is generally rounded (Yackley, Figure 12).
Regarding claim 12, Yackley further discloses the fixing device of the means for locking the movement of the spool is configured to exert a locking impact on the means for locking the movement of the spool (Yackley, ¶0053).
Regarding claim 13, Yackley further discloses the device for controlling the length of the leash comprises a spring-loaded (460) mechanical device for controlling the means for locking the movement of the spool (Yackley, ¶0053).
Regarding claim 14, Yackley further discloses the device for controlling the length of the leash comprises at least one additional means for locking the movement of the spool, configured to lock the movement of the spool in the direction of reeling the leash off or in the direction of reeling the leash off and in, the mechanical device for controlling being configured to control the additional means for locking the movement of the spool (Yackley, ¶0056).
Regarding claim 15, Yackley further discloses the protrusion of the spool is configured to contact the additional means for locking the movement of the spool (Yackley, ¶0056).
Regarding claim 16, Yackley further discloses the additional means for locking the movement of the spool is spring-loaded (Yackley, ¶0056).
Regarding claim 17, Yackley further discloses the mechanical device (470) for controlling the means for locking the movement of the spool comprises at least one transferring means, connected to the fixing device (460) of the means for locking the movement of the spool or to the additional means for locking the movement of the spool (as best understood).
Regarding claim 18, Yackley further discloses the electronic device for controlling is at least one controller and/or processor (Yackley, abstract).
Regarding claim 19, Yackley further discloses the actuator (solenoid) is electric.
Regarding claim 21, Yackley further discloses the device for determining the movement of the spool is a rotation angle sensor (encoder) (137).
Regarding claim 22, Yackley further discloses the power supply is an accumulator (Yackley, ¶0015).
Regarding claim 23, Yackley further discloses the housing comprises at least one charge indicator of the power supply (Yackley, ¶0072: lines 15-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190350172.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642